DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss (motion), filed October 29, 2009, requesting that the Complaint be dismissed.
A case management conference was held on January 26, 2010, to discuss Defendant's motion. Kristi Osbeck appeared on her own behalf. Faith Derickson, Tax Auditor, appeared for Defendant.
Defendant contends that Plaintiff filed her appeal 121 days after the date of the Notice of Proposed Adjustment and/or Deficiency (Notice), dated June 17, 2009. The postmark date on the envelope containing the Complaint was October 16, 2009. During the conference, Plaintiff acknowledged that she postmarked the Complaint to the court on October 16, 2009, which is more than 90 days after the date the Defendant's Notice became final. See ORS 305.270 and ORS 305.280(2) (2007); McDowellv. Dept. of Rev., TC-MD No 050812C (Nov 28, 2005) (citing ORS 305.280(2) and holding that taxpayer's appeal filed three days after the statutory deadline must be dismissed).
Plaintiff was sick and under a doctor's care near the filing deadline. However, an appeal could have been earlier submitted. No exceptions apply to extend the mandatory filing deadline. *Page 2 
Because Plaintiff acknowledges that the Complaint was filed after the statutory deadline, the court grants Defendant's motion. Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ___ day of February 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February17, 2010. The Court filed and entered this document on February 17,2010. *Page 1